BARD, District Judge
(concurring).
I concur in the opinion, but wish to add these observations. My concurrence is based principally on the opinion of the Supreme Court in Goins v. United States, 1939, 306 U.S. 622, 59 S.Ct. 783, 83 L.Ed. 1087. In that case the trial judge refused an instruction embodying the rule requiring corroboration. On appeal, the Circuit Court of Appeals in 99 F.2d 147 affirmed the conviction, over a strong dissenting opinion, holding that failure to give the requested charge was not reversible error, because the refusal could not reasonably have affected the result.
The Supreme Court granted certiorari, 306 U.S. 623, 59 S.Ct. 461, 83 L.Ed. 1028, *210limited to the question whether the Circuit Court of Appeals should have reversed the judgment of conviction because of the refusal of the trial court to grant the instruction requested by the defendant. After hearing argument, the Supreme Court filed an opinion, 306 U.S. 622, 59 S.Ct. 783, 83 L.Ed. 1027, holding that the District Court’s failure to give the instruction requested could not have prejudiced the petitioner, and the writ of certiorari was dismissed.
If it be the law that on a charge ot perjury the jury, in addition to determining the guilt or innocence from all the evidence, has the function, under instructions, to find the defendant not guilty unless the falsity of the statement is established by "two independent witnesses or one witness and corroborating circumstances, then it seems to me the failure to give the requested instruction prejudiced the defendant in the Goins case.' As the opinion of Judge Maris suggests, -the performance of the function might conceivably lead to the defendant's acquittal. A failure to instruct under those circumstances would be : highly prejudicial. But the Supreme Court said the failure to give the requested instruction did not prejudice the defendant. I take this to mean that after the required quantum of evidence has been submitted to the jury, it is the function of the jury to determine the guilt or innocence upon all the evidence, and a defendant so convicted has no ground for reversal.
In view of the Supreme Court’s ruling, I cannot see how the trial judge in the case at bar committed reversible error in refusing to affirm the defendant’s eighth request for charge. To hold otherwise would be to add confusion and to leave trial judges in a quandary without any guide as t'o how to instruct juries in perjury cases.